Citation Nr: 1715089	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the Dependents' Educational Assistance (DEA) program, Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1962 to May 1963, May 1968 to December 1976, and from March 1978 to July 1978, with service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 notification letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

A September 2016 rating decision granted entitlement to basic eligibility to DEA benefits under 38 U.S.C.A. Chapter 35.   


CONCLUSION OF LAW

There being no justiciable case or controversy, the Appellant's claim of entitlement to DEA benefits is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant was denied entitlement to basic eligibility to DEA under 38 U.S.C.A. Chapter 35 in April 2016 and appealed the denial to the Board.  The claim was certified to the Board in August 2016.  However, the Appellant was afforded entitlement to basic eligibility to DEA benefits under 38 U.S.C.A. Chapter 35 in September 2016.  In an April 2017 rating decision, basic eligibility to DEA benefits under 38 U.S.C.A. Chapter 35 was continued.  In light of the RO's actions, the Appellant's appeal as to this matter has been rendered moot since the benefit has been fully granted.  Because there remains no case or controversy to resolve, the appeal to this extent is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).    


ORDER

Entitlement to eligibility for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code is dismissed.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


